 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DERRICK L. HANFORD,                   ) Case No. CV 19-1229-JGB (SP)
                                           )
12                        Petitioner,      )
                                           )
13                  v.                     )     MEMORANDUM AND ORDER
                                           )      SUMMARILY DISMISSING
14   JIM McDONALD, Sheriff,                )       PETITION FOR WRIT OF
                                           )           HABEAS CORPUS
15                        Respondent.      )
                                           )
16                                         )
17                                            I.
18                                      INTRODUCTION
19         On February 19, 2019, petitioner Derrick L. Hanford, who was then a
20 detainee at the Twin Towers Correctional Facility in Los Angeles, California, filed
21 a Petition for Writ of Habeas Corpus by a Person in State Custody (“Petition”).
22 Petitioner challenges the deprivation of his purported right to sovereign immunity
23 under 18 U.S.C. § 242 and the Fourteenth Amendment. Petitioner also seeks his
24 release from state custody.
25        For the reasons that follow, the Petition will be summarily dismissed. Most
26 fundamentally, petitioner’s claim is nonsensical and does not constitute a basis for
27 habeas relief. Moreover, even if the claim were not nonsensical, petitioner has
28 failed to exhaust his state court remedies. Consequently, the Petition must be
                                             1
 1 dismissed.
 2                                              II.
 3                                      BACKGROUND
 4          At the time he filed the Petition, petitioner contended he was being detained
 5 at the Los Angeles County Jail for assault under California Penal Code § 245(a).
 6 Petitioner does not provide a case number, date of conviction, or any information
 7 about his sentence; however, online records from the Los Angeles County Sheriff’s
 8 Department show petitioner was sentenced to probation on March 28, 2019 – after
 9 he filed the Petition – and released.1
10                                             III.
11                                       DISCUSSION
12          Rule 4 of the Rules Governing Section 2254 Cases authorizes the Court to
13 summarily dismiss a habeas petition “[i]f it plainly appears from the petition and
14 any exhibits annexed to it that the petitioner is not entitled to relief in the district
15 court.” Rule 4 also authorizes dismissals on procedural grounds. See 28 U.S.C.
16 § 2254, Rule 4 Advisory Committee Note (1976); White v. Lewis, 874 F.2d 599,
17 602 (9th Cir. 1989). Here, the Petition must be dismissed because, as discussed
18 below, its sole claim does not provide a basis for habeas relief, and petitioner in
19
20
            1
21                 See Los Angeles County Sheriff’s Department Inmate Locator,
     available at https://app5.lasd.org/iic/. The court may take judicial notice of facts
22   that are not subject to reasonable dispute because they can be “accurately and
23   readily determined from sources whose accuracy cannot reasonably be
     questioned.” Fed. R. Evid. 201(b). The court may take judicial notice on its own
24
     or at the request of a party. Fed. R. Evid. 201(c). A court may take judicial notice
25   of information from reliable sources such as government agency websites. See
26   Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal.
     2015) (citation omitted); see also Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992,
27   999 (9th Cir. 2010) (judicial notice taken of information from school district
28   websites because they are government entities).

                                                 2
 1 any event has not exhausted his state remedies.
 2 A.      The Petition’s Sole Claim Is Not a Basis for Habeas Relief
 3         Section 2254 permits a federal court to entertain a habeas petition by a
 4 prisoner in state custody “only on the ground that he is in custody in violation of
 5 the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
 6 Here, petitioner claims he is being deprived of his right of sovereign immunity
 7 under the Fourteenth Amendment and 18 U.S.C. § 242, which makes it a
 8 misdemeanor to willfully and under color of state law subject any person to the
 9 deprivation of rights secured or protected by the Constitution.
10         Petitioner’s argument is frankly nonsensical. Petitioner, as an individual, is
11 not entitled to sovereign immunity, and neither 18 U.S.C. § 242 nor the Fourteenth
12 Amendment guarantee him this right. This Court has consistently rejected the
13 argument that a “sovereign citizen” is not subject to state and federal laws, and has
14 special rights and privileges. See Bey v. Peltier, 2018 WL 1858189, at *2-3 (C.D.
15 Cal. Jan. 25, 2018) (citation omitted); Skinner v. U.S. Dep’t of Justice, 2018 WL
16 7893014, at *7 (C.D. Cal. Dec. 26, 2018); Hafler v. Cnty. of San Luis Obispo, 2018
17 WL 6074531, at *8 (C.D. Cal. Aug. 29, 2018). Consequently, any failure by the
18 Superior Court to recognize petitioner’s nonexistent sovereign immunity would not
19 make petitioner’s custodial confinement unlawful. See Bailey v. Hill, 599 F.3d
20 976, 979-82 (9th Cir. 2010) (§ 2254’s jurisdictional requirement includes that the
21 habeas challenge be to the lawfulness of petitioner’s custody). In short,
22 petitioner’s sole claim cannot entitle him to habeas relief.
23 B.      Petitioner’s Claim Is Unexhausted
24         It is well-established that, before a state prisoner challenges his state
25 conviction in federal court via a federal habeas petition, he must first exhaust his
26 federal grounds for relief in state court. 28 U.S.C. § 2254(b)(1)(A); see also
27 Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per
28
                                                3
 1 curiam). To satisfy the exhaustion requirement, a habeas petitioner must fairly
 2 present his or her federal claims in the state courts in order to give the State the
 3 opportunity to pass upon and correct alleged violations of the prisoner’s federal
 4 rights. Duncan, 513 U.S. at 365 (citation omitted). A habeas petitioner must give
 5 the state courts “one full opportunity” to decide a federal claim by carrying out
 6 “one complete round” of the state’s appellate process in order to properly exhaust a
 7 claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144 L. Ed. 2d 1
 8 (1999). For a petitioner in California state custody, this generally means that the
 9 petitioner must have fairly presented his or her claims in a petition to the California
10 Supreme Court. See id. (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189
11 F.3d 882, 888 (9th Cir. 1999) (applying O’Sullivan to California).
12         Petitioner here did not present his claim that he is being held in violation of
13 his right to sovereign immunity to the California Supreme Court. This is apparent
14 from the face of the Petition, where petitioner notes he did not appeal to the
15 California Court of Appeal, and he did not file a petition for review or habeas
16 petition with the California Supreme Court. Pet. at 2-3, 5. This makes sense
17 because, as set forth above, petitioner was only just sentenced by the Superior
18 Court on March 28, 2019, and therefore he has not yet had time to exhaust his state
19 court remedies. Accordingly, even if petitioner raised a valid claim, his sole claim
20 in the Petition is unexhausted and warrants dismissal on that basis too. See
21 Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“Once a district court
22 determines that a habeas petition contains only unexhausted claims, . . . it may
23 simply dismiss the habeas petition for failure to exhaust.” (citation omitted)).
24         In sum, the Petition does not raise a valid claim for habeas relief, and in any
25 event petitioner has not yet exhausted his state court remedies.
26
27                                            IV.
28
                                               4
 1                                   CONCLUSION
 2         IT IS THEREFORE ORDERED that Judgment be entered summarily
 3 dismissing the Petition and this action with prejudice.
 4
 5 DATED: May 22, 2019
 6                                         ___________________________________
                                           HONORABLE JESUS G. BERNAL
 7                                         UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9
10
     ___________________________________
11
   SHERI PYM
12 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
